DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 12/15/2021.
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-30 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 28-30, the phrase “the firing trigger lockout is moved … by a portion of said loading unit” renders claims 28-30 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 73 paragraph 371 of the Specification, the firing member is disclosed to push a sensor when in the proximal-most position, thereby causing the firing trigger not to be locked out, and disclosed to not push the sensor when not in the proximal-most position, thereby causing the firing trigger to be locked out.  The Specification does not disclose the firing trigger lockout is moved by a portion of said loading unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 26, the phrase “wherein said mechanical lockout is in said unlocked position when said loading unit is attached to said elongate shaft and said firing member is not in said unfired position” renders claim 26 to be vague and indefinite because the feature appears to contradict the prior features.  Prior to the quoted phrase, the electronic lockout is disclosed to prevent the supply of power from said battery to said motor when said loading unit is attached to said elongate shaft and said firing member is not in said unfired position.  This implies that electronic lockout is in a locked state when the firing member is not in said unfired position.  It is unclear why the electronic lockout would be in a locked state and the mechanical lockout would be in an unlocked position when the firing member is not in said unfired position.  For examining purposes, the phrase is interpreted as “wherein said mechanical lockout is in said locked position when said loading unit is attached to said elongate shaft and said firing member is not in said unfired position”.
Claim 27 is dependent of claim 26 and include all the same limitations.
Regarding claims 28-30, the phrase “the firing trigger lockout is moved … by a portion of said loading unit” renders claims 28-30 vague and indefinite because it is unclear how the firing trigger lockout is moved by the loading unit.  The loading unit is disclosed to be situated on the distal end of the elongated shaft.  The firing trigger lockout is interpreted to engage with the firing trigger which is in the housing which is situated on the proximal end of the elongated shaft.  It is unclear how a portion of the loading unit is able to move the firing trigger lockout.  For examining purposes, the phrase is interpreted as “the firing trigger lockout is moved … when a portion of said 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-23, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Swayze et al. (7644848) and Hueil et al. (2009/0206132).
Regarding claim 22, Zemlok et al. disclose a surgical instrument (10) comprising:
a housing (110);
an elongate shaft (140) extending from said housing (110);
a loading unit (169) releasably attachable to said elongate shaft (140),
wherein said loading unit (169) comprises electrical loading unit contacts (173),
wherein said loading unit (169) is configured to receive a staple cartridge (164), and
wherein the staple cartridge (164) comprises:
a plurality of staples (66); and

a firing member (220) configured to perform a firing stroke to advance the sled (74) to eject the staples (66) from the staple cartridge (164);
a motor (200) configured to drive said firing member (220);
a battery (400) configured to supply power to said motor (200);
a firing trigger (114),
wherein said firing trigger (114) is actuatable by a user of the surgical instrument (10) to permit power to flow from said battery (400) to said motor (200) to drive said firing member (220) through said firing stroke;
a control system (500) in signal communication with said motor (200) and in signal communication with said electrical loading unit contacts (173) when said loading unit (169) is attached to said elongate shaft (140),
wherein the control system (500) is configured to generate an error signal when said loading unit (169) is attached to said elongate shaft (140) and said loading unit (169) has been at least partially fired; and
an electronic lockout (230) configured to prevent said firing member (220) from performing said firing stroke when said loading unit is not attached to said elongate shaft (140).
(Figure 1, 4, 9, 15A, 15B, 16, 17 and Page 3 paragraph 47, 50, 53, 54, Page 9 paragraph 106, 109, 111, Page 12 paragraph 140, 141)

Swayze et al. disclose a surgical instrument (10) comprising: a loading unit (12); and electrical cartridge contacts (290) configured to engage switch contacts (288a, 288b) in the loading unit (12). (Figure 1, 3, 11, 43A and Column 11 lines 36-50, Column 12 lines 20-30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the loading unit of Zemlok et al. by incorporating the electrical cartridge contacts and switch contacts as taught by Swayze et al., since column 11 lines 36-50 Swayze et al. states such of modification would prevent the surgical instrument from firing if the staple cartridge is improperly installed.
Hueil et al. disclose an electric lockout system (510) configured to prevent operation of the surgical apparatus (10) when the loading unit (18) has been spent (without staples) or has been partially spent, wherein said electric lockout system (510) comprises a firing trigger lockout (512, 514) movable between a locked position and an unlocked position. (Page 3 paragraph 29, Page 4 paragraph 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Zemlok et al. by incorporating the firing trigger lockout and the process of preventing the operation of the surgical apparatus when the loading unit has been at 
When modifying Zemlok et al. and Swayze et al. in view of Hueil et al., the firing trigger lockout is interpreted to be in said locked position when said loading unit is attached to said elongate shaft and said loading unit has been at least partially fired, and be in said unlocked positioned when said loading unit is attached to said elongate shaft and said loading unit has not been fired.
Regarding claim 23, Zemlok et al. modified by Swayze et al. and Hueil et al. disclose the surgical instrument (Zemlok et al. – 10) comprises the staple cartridge (Zemlok et al. – 164). (Zemlok et al. – Figure 17 and Page 7 paragraph 82)
Regarding claim 26, Zemlok et al. disclose a surgical instrument (10) comprising:
a housing (110);
an elongate shaft (140) extending from said housing (110);
a loading unit (169) releasably attachable to said elongate shaft (140),
wherein said loading unit (169) comprises electrical loading unit contacts (173),
wherein said loading unit (169) is configured to receive a staple cartridge (164), and
wherein the staple cartridge (164) comprises: a plurality of staples (66); 
a motor (200) configured to generate rotary motions;
a firing member (220) configured to move from an unfired position to a fired position to eject the staples (66) during a firing stroke,

a battery (400) configured to supply power to said motor (200);
a firing trigger (114),
wherein said firing trigger (114) is actuatable by a user of the surgical instrument (10) to supply power from said battery (400) to said motor (200) to drive said firing member (220) through said firing stroke;
a control system (500) in signal communication with said motor (200) and in signal communication with said electrical contacts (173),
wherein said control system (500) is configured to control the supply of power to said motor (200), and
wherein said control system (500) is configured to generate an error signal when said loading unit (169) is attached to said elongate shaft (140) and said firing member (220) is not in said unfired position; and
an electronic lockout (230) in signal communication with said control system (500),
wherein said electronic lock out (230) is configured to prevent the supply of power from said battery (400) to said motor (200) when said loading unit (169) is not attached to said elongate shaft (140).
(Figure 1, 4, 9, 15A, 15B, 16, 17 and Page 3 paragraph 47, 50, 54, Page 9 paragraph 106, 109, 111, Page 12 paragraph 140, 141)

However, Zemlok et al. do not disclose the staple cartridge comprises electrical cartridge contacts and a mechanical lockout, and do not explicitly disclose surgical instrument is configured to prevent firing when the attached loading unit has the firing member is not in said unfired position.
Swayze et al. disclose a surgical instrument (10) comprising: a loading unit (12); and electrical cartridge contacts (290) configured to engage switch contacts (288a, 288b) in the loading unit (12). (Figure 1, 3, 11, 43A and Column 11 lines 36-50, Column 12 lines 20-30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the loading unit of Zemlok et al. by incorporating the electrical cartridge contacts and switch contacts since Swayze et al. states such of modification would prevent the surgical instrument from firing if the staple cartridge is improperly installed.
Hueil et al. disclose an electric lockout system (510) configured to prevent operation of the surgical apparatus (10) when the loading unit (18) has been spent (without staples) or has been partially spent, wherein said electric lockout system (510) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Zemlok et al. by incorporating the firing trigger lockout and the process of preventing the operation of the surgical apparatus when the loading unit has been at least partially spend as taught by Hueil et al., since page 1 paragraph 7 of Hueil et al. states such a modification would provide proper lockout functionality.
Since Zemlok et al. considers the loading unit to be “fired” when the firing member is not in the unfired position, Zemlok et al. and Swayze et al. in view of Hueil et al. is interpreted to disclose the firing trigger lockout is in said locked position when said loading unit is not attached to said elongate shaft, is in said locked position when said loading unit is attached to said elongate shaft and said firing member is not in said unfired position, and is moved from said locked positioned to said unlocked position when said loading unit is attached to said elongate shaft and said firing member is in said unfired position.
Regarding claim 27, Zemlok et al. modified by Swayze et al. and Hueil et al. disclose the surgical instrument (Zemlok et al. – 10) comprises the staple cartridge (Zemlok et al. – 164). (Zemlok et al. – Figure 17 and Page 7 paragraph 82)
Regarding claim 28, Zemlok et al. modified by Swayze et al. and Hueil et al. disclose said firing trigger lockout (Hueil et al. – 512, 514) is moved from said locked position to said unlocked position when a portion of said loading unit (Zemlok et al. – 169) is attached to said elongated shaft (Zemlok et al. – 140) and when said loading 
Regarding claim 30, Zemlok et al. modified by Swayze et al. and Hueil et al. disclose said firing trigger lockout (Hueil et al. – 512, 514) is moved from said locked position to said unlocked position when a portion of said loading unit (Zemlok et al. – 169) is attached to said elongated shaft (Zemlok et al. – 140) and when said loading unit (Zemlok et al. – 169) has not been fired. (Swayze et al. – Column 11 lines 36-50)(Hueil et al. – Page 4 paragraph 36)

Claims 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Swayze et al. (7644848), Hueil et al. (2009/0206132), and Ullrich et al. (2012/0138658).
Regarding claim 24, Zemlok et al. disclose a surgical instrument (10) comprising:
a housing (110);
an elongate shaft (140) extending from said housing (110);
a loading unit (169) releasably attachable to said elongate shaft (140),
wherein said loading unit (169) comprises electrical contacts (173),
wherein said loading unit (169) is configured to receive a staple cartridge (164), and
wherein the staple cartridge (164) comprises: a plurality of staples (66); 
a motor (200) configured to generate rotary motions;

wherein said firing member (220) is operably responsive to said rotary motions;
a battery (400) configured to supply power to said motor (200);
a firing actuator (114),
wherein said firing actuator (114) is actuatable by a user of the surgical instrument (10) to permit power to flow from said battery (400) to said motor (200) to drive said firing member (220) through said firing stroke;
a control system (500) in signal communication with said motor (200) and in signal communication with said electrical contacts (173) when said loading unit (169) is attached to said elongate shaft (140),
wherein the control system (500) is configured to generate an error signal when said loading unit (169) is attached to said elongate shaft (140) and said firing member (220) is not in said proximal position; and
an electronic lockout (230) configured to prevent said firing member (220) from performing said firing stroke when said loading unit is not attached to said elongate shaft (140).
(Figure 1, 4, 9, 15A, 15B, 16, 17 and Page 3 paragraph 47, 50, 53, 54, Page 9 paragraph 106, 109, 111, Page 12 paragraph 140, 141)

However, Zemlok et al. do not disclose the staple cartridge comprises electrical cartridge contacts and a firing actuator lockout, and do not explicitly disclose surgical instrument is configured to prevent firing when the attached loading unit has the firing member is not in said proximal position.
Swayze et al. disclose a surgical instrument (10) comprising: a loading unit (12); and electrical cartridge contacts (290) configured to engage switch contacts (288a, 288b) in the loading unit (12). (Figure 1, 3, 11, 43A and Column 11 lines 36-50, Column 12 lines 20-30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the loading unit of Zemlok et al. by incorporating the electrical cartridge contacts and switch contacts as taught by Swayze et al., since column 11 lines 36-50 Swayze et al. states such of modification would prevent the surgical instrument from firing if the staple cartridge is improperly installed.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Zemlok et al. by incorporating the process of preventing the operation of the surgical apparatus when the loading unit has been at least partially spend as taught by Hueil et al., since page 1 paragraph 7 of Hueil et al. states such a modification would provide proper lockout functionality.
Since Zemlok et al. considers the loading unit to be “fired” when the firing member is not in the proximate position, Zemlok et al. modified by Hueil et al. is interpreted to disclose the electric lockout is configured to prevent firing when the attached loading unit has the firing member is not in said proximal position.
Ullrich et al. disclose a surgical instrument (101) comprising: a firing member (119), a motor (114), a firing trigger (121), and a firing trigger lockout (124) transitionable between a locked state and a unlocked state, wherein the firing trigger (121) is configured to permit the motor (114) to drive said firing member (119), wherein the firing trigger lockout (124), when in a locked state, is configured to impede all user motion on the firing trigger (121), wherein the firing trigger lockout (124), when in the unlocked state, is configured to allow user motion on the firing trigger (121), and wherein the firing trigger lockout (124) transitions from the locked state to the unlocked state when an error is no longer detected. (Page 1 paragraph 18, Page 2 paragraph 20, Page 3 paragraph 28, Page 4 paragraph 30)

Regarding claim 25, Zemlok et al. modified by Swayze et al., Hueil et al., and Ullrich et al. disclose the surgical instrument (Zemlok et al. – 10) comprises the staple cartridge (Zemlok et al. – 164). (Zemlok et al. – Figure 17 and Page 7 paragraph 82)
Regarding claim 29, Zemlok et al. modified by Swayze et al., Hueil et al., and Ullrich et al. disclose the firing actuator lockout (Ullrick et al. – 124) is transitioned from said locked state to said unlocked stated  when a portion of said loading unit (Zemlok et al. – 169) is attached to said elongated shaft (Zemlok et al. – 140) and when said loading unit (Zemlok et al. – 169) has not been fired. (Swayze et al. – Column 11 lines 36-50)(Ullrick et al. – Page 4 paragraph 30)

Response to Arguments
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-30 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Zemlok et al. (2009/0090763) modified by references Swayze et al. (7644848), Hueil et al. (2009/0206132), and Ullrich et al. (2012/0138658), Examiner finds the arguments not persuasive.

In view of the above, the Applicant contends that the applied references, either alone or in combination, fail to provide all elements of claim 22, as arranged in the claim.

On page 3 paragraphs 29-30 of Hueil et al., the electric lockout system (510) is disclosed to comprise a firing trigger lockout (512, 514) configured to move from a locked position, wherein the firing trigger (24) is prevent from moving, to an unlocked position, wherein the firing trigger (24) is able to move.
Therefore, Zemlok et al. in view of Swayze and Hueil et al. do disclose all the elements of claim 22.
Applicant states:
Simliar logic applies to amended independent Claims 24 and 26 with the same or similar force.

Amended claim 24 disclose the firing actuator lockout is “transitionable between a locked state and an unlocked state”.  Amended claim 24 does not disclose the firing actuator lockout moving from a lock position to an unlocked position.
Ullrich et al. disclose the firing trigger lockout is configured to impeded all user motion on the firing trigger when an error is detected.  When the firing trigger lockout is impeding all user motion, the firing trigger lockout is interpreted to be in a locked state.  When the firing trigger lockout is not impeding all user motion, the firing trigger lockout is interpreted to be in an unlocked state.  Therefore, Ullrich et al. do disclose a firing actuator lockout transitionable between a locked state and an unlocked state.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 21, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731